       Case 2:17-cv-00346-JCM-VCF Document 335 Filed 09/01/21 Page 1 of 3


 1   JOHN R. BAILEY
     Nevada Bar No. 0137
 2   DENNIS L. KENNEDY
     Nevada Bar No. 1462
 3   JOSHUA P. GILMORE
     Nevada Bar No. 11576
 4   PAUL C. WILLIAMS
     Nevada Bar No. 12524
 5   BAILEYKENNEDY
     8984 Spanish Ridge Avenue
 6   Las Vegas, Nevada 89148-1302
     Telephone: 702.562.8820
 7   Facsimile: 702.562.8821
     JBailey@BaileyKennedy.com
 8   DKennedy@BaileyKennedy.com
     JGilmore@BaileyKennedy.com
 9   PWilliams@BaileyKennedy.com

10   Attorneys for Plaintiff/Counterdefendants
     TPOV Enterprises, LLC; TPOV Enterprises 16, LLC;
11   and Rowen Seibel

12                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
13
     TPOV ENTERPRISES 16, LLC, a Delaware            Case No. 2:17-cv-00346-JCM-VCF
14   limited liability company,
                                                    MOTION TO REMOVE ATTORNEY
15                             Plaintiff,           FROM ELECTRONIC SERVICE LIST
                  vs.
16
     PARIS LAS VEGAS OPERATING COMPANY,
17   LLC, a Nevada limited liability company,

18                           Defendant.
     ________________________________________
19
     PARIS LAS VEGAS OPERATING COMPANY,
20   LLC, a Nevada limited liability company,

21                             Counterclaimant,
                  vs.
22
     TPOV ENTERPRISES, LLC, a Delaware limited
23   liability company, TPOV ENTERPRISES 16,
     LLC, a Delaware limited liability company,
24   Rowen Seibel, an individual,

25                             Counterdefendants.

26

27   ///
28   ///

                                             Page 1 of 3
       Case 2:17-cv-00346-JCM-VCF Document 335 Filed 09/01/21 Page 2 of 3


 1          Pursuant to LR IA 11-6, Plaintiffs/Counterdefendants TPOV Enterprises, LLC; TPOV
 2   Enterprises 16, LLC; and Rowen Seibel, by and through their counsel, the law firm of
 3   BaileyKennedy, hereby move this Court for an order removing attorney Stephanie J. Glantz, Esq.
 4   from all service lists, including the court’s electronic notification list, in the above-captioned case.
 5          Ms. Glantz is no longer employed by BaileyKennedy; accordingly, electronic notices of
 6   filings in this case should no longer be directed to her. Plaintiffs/Counterdefendants TPOV
 7   Enterprises, LLC; TPOV Enterprises 16, LLC; and Rowen Seibel will continue to be represented in
 8   this case by John R. Bailey, Esq.; Dennis L. Kennedy, Esq.; Joshua P. Gilmore, Esq.; and Paul C.
 9   Williams, Esq. of BaileyKennedy.
10          DATED this 31st day of August, 2021.
11                                                  BAILEYKENNEDY
12                                                  By: /s/ Joshua P. Gilmore
                                                        JOHN R. BAILEY
13                                                      DENNIS L. KENNEDY
                                                        JOSHUA P. GILMORE
14                                                      PAUL C. WILLIAMS
                                                    Attorneys for Plaintiff/Counterdefendants
15                                                  TPOV Enterprises, LLC; TPOV Enterprises 16, LLC;
                                                    and Rowen Seibel
16

17

18

19

20                                                 IT IS SO ORDERED.

21
                                                   ______________________________
22                                                 Cam Ferenbach
                                                   United States Magistrate Judge
23
                                                           9-1-2021
                                                   DATED ________________________
24

25

26

27

28

                                                    Page 2 of 3
       Case 2:17-cv-00346-JCM-VCF Document 335 Filed 09/01/21 Page 3 of 3


 1                                     CERTIFICATE OF SERVICE
 2          I certify that I am an employee of BAILEYKENNEDY and that on the 31st day of August,
 3   2021, service of the foregoing was made by mandatory electronic service through the United States
 4   District Court’s electronic filing system, by email, and/or by depositing a true and correct copy in the
 5   U.S. Mail, first class postage prepaid, and addressed to the following at their last known address:
 6             JAMES J. PISANELLI                        Email: JJP@pisanellibice.com
               DEBRA L. SPINELLI                         DLS@pisanellibice.com
 7             M. MAGALI MERCERA                         MMM@pisanellibice.com
               PISANELLI BICE PLLC
 8             400 South 7th Street, Suite 300           Attorneys for Defendant/
               Las Vegas, NV 89101                       Counterclaimant Paris Las Vegas
 9                                                       Operating Company, LLC

10
                                                         /s/ Susan Russo
11                                                 Employee of BAILEYKENNEDY
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   Page 3 of 3
